Citation Nr: 1042175	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-48 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
status post total knee replacement.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran served on active military duty from June 1952 to 
February 1974.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing in October 2010.  A transcript is of 
record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

The competent and probative evidence raises a reasonable doubt 
that the Veteran's right knee disorder began in service and 
continued from service to the present time. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
service connection for right knee disorder are met.  
38 U.S.C.A.§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, there 
is no need for further discussion of notice or development 
because there can be no prejudice to the Veteran in reaching the 
merits of his claim.

II.  Service Connection for Right Knee Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303(a) (2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay statements may serve to support a claim for 
service connection (or for benefits pursuant to 38 U.S.C.A. 
§ 1151) by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability which may be 
observed reasonably by laypersons.  See 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).

The Veteran contends that he injured the right knee in service on 
multiple occasions, that he received some limited and rudimentary 
treatment in service for his ongoing right knee difficulties that 
he could perform just as well himself, and that he accordingly 
began simply self-treating his right knee when he experienced 
recurrent difficulty with the knee over years in service and 
thereafter.  He asserts, including in testimony provided at the 
October 2010 hearing, that his right knee disorder has continued 
or progressed since service, ultimately developing arthritis in 
the knee of such severity that he required a total knee 
replacement (TKR) in June 2006.  

Periodic examinations in service and associated reports of 
medical history, including the Veteran's examination in January 
1974, the month before he retired as a Master Sergeant, and an 
associated report of medical history, generally fail to note 
either a history of right knee injury or disability, or current 
findings of right knee disability.  Only a July 1966 period 
examination noted a history of traumatic injury to the right knee 
in 1960 treated with draining of fluid, but that examination 
report informed that there were no complications or sequelae.  
These reports without findings of knee disability, of themselves, 
would clearly weigh against finding that the Veteran had ongoing 
or chronic right knee disability originating in service.

However, service treatment records (STRs) document multiple 
injuries to the right knee in service not reflected in any of 
those service examination reports except the noted July 1966 
examination report, and even that examination report failed to 
note that the Veteran was in fact treated on multiple occasions 
in service for multiple injuries to the right knee.  A June 1957 
treatment for right knee injury includes a finding of injury with 
fluid in the knee, treated with an ace wrap.  A July 1960 
treatment record notes a history of a twisted right knee in a 
softball game the night before, with the knee swollen, stiff, and 
painful when walking that morning. The examiner then noted a 
history of two prior similar injuries to the right knee in 1956 
and 1959 also playing softball.  At the July 1960 examination the 
knee was swollen with fluid, and flexion was limited to 90 
degrees.  The examiner assessed sprain with hemarthrosis.  A 
further record from July 1960 reflects that the Veteran was 
hospitalized for a period of seven days for that right knee 
sprain.  There are thus documented three injuries to the right 
knee in service.

Other STRs inform of the Veteran's ongoing involvement in 
athletic activities, including multiple records of treatment for 
right subacromial bursitis, with X-ray notes in June 1966 
informing that he had hurt the shoulder pitching baseball; and 
treatments for a split finger web of the right hand playing 
softball in June 1961, and for laceration of the right hand 
playing softball in May 1964.  It is notable that these right 
hand injuries are also not noted upon service examinations, 
including the Veteran's service retirement examination in January 
1974.  

Post-service records are devoid of documentation of treatment or 
examination for the right knee prior to a record of treatment at 
an Air Force Base facility in August 1997, when the Veteran 
reported that he had a 40-year history of stiffness in the right 
knee when walking, as well as a history of trauma to the knee in 
1958 while playing softball.  Arthritis of the right knee was 
then diagnosed as supported by current x-rays.  

An August 1997 X-ray report, associated with that August 1997 
treatment, apparently erroneously recorded a history of "knee 
pain on and off for 4 years." As noted, the Veteran reported at 
the August 1997 treatment that he had a history of forty years of 
knee difficulty, dating back to 1958, not four years.  This 
erroneous documentation of the Veteran's self-reported history in 
the August 1997 X-ray report is relevant to the present 
adjudication because the VA examiner in August 2009 provide a 
negative medical opinion significantly relying on the supposition 
that the self-reported history of "on and off" knee pain was 
only of four years duration, as discussed below.  

Private treatment records from 2006 document a right TKR 
performed in June 2006, with good rehabilitative progress 
thereafter.

In a March 2007 report of a February 2007 examination for 
compensation purposes (a prior, February 2007 report of that 
examination erroneously provided details of examination for a 
different Veteran), the examiner noted a history of sustaining a 
twisting injury to the right knee in June 1957.  The Veteran 
provided a history of approximately 15 injuries to the knee 
thereafter, which he associated with an ongoing condition 
originating from that initial injury.  The examiner was unable to 
provide an etiology opinion for the knee disorder because the 
claims file and medical records were unavailable.  

In his August 2008 Notice of Disagreement, the Veteran explained 
that after service he was an hourly wage employee, and received 
treatment for his right knee from the company physician, 
including draining of the knee in 1980.  He said this treating 
physician was now deceased.  He further explained that between 
his retirement in 1974 and December 1994, he lived in Alabama, 
with his servicing military medical facility then the Maxwell Air 
Force Base.  He added that this was a busy base, home of the Air 
War College, the Air Command and Staff College, and the Squadron 
Officers School, and hence it was nearly impossible for a 
military retiree to get an appointment there.  He added that he 
went to that facility for emergencies, and he did not consider 
his swollen knee to be an emergency.  Instead, he used over-the-
counter medications and an ACE wrap for the knee when he re-
injured it, which was the treatment previously prescribed by the 
military clinic in service.  

The Veteran submitted a July 2008 medical opinion letter by D.T., 
M.D., who noted the history of twisting injuries in 1957 and 
1960, as well as his history of re-injuries thereafter.  The 
physician reported of the right knee's condition following the 
total knee replacement.  Based on the noted history including 
based on review of service treatment records, the physician 
opined that it was "entirely possible that these early injuries 
to his right knee [in service] may well have contributed to his 
eventual arthritis and need for a total knee replacement."   

The Veteran in October 2008 submitted an authorization for 
release of medical records, but in an accompanying statement 
again informed that a treating physician was deceased, and 
further informed of efforts he himself had made contacting 
another physician and a local hospital as a possible records 
repository.  He noted that he had learned from his queries that 
these sources did not have the deceased physician's records.  
Rather, the physician directed the Veteran to the hospital, and 
the hospital informed that records were not retained beyond 10 
years.  There is no indication that the RO endeavored to search 
for these records, or to confirm or refute the Veteran's report 
that these records were no longer available.  

However, a December 2008 reply to RO query from the Maxwell Air 
Force Base, Alabama, did inform that they had no records of past 
treatment of the Veteran.  

Upon a further VA examination for compensation purposes obtained 
in August 2009, the examiner reviewed the record and noted the 
Veteran's self-reported history of repeated sprain injuries to 
the right knee in service.  The Veteran then also provided a 
history of being seen at Randolph Air Force Base one or two times 
for knee evaluation prior to seeking treatment privately.  (There 
is no record within the claims file of the RO seeking past 
records of the Veteran's treatment at the Randolph Air Force Base 
as a result of the Veteran's reported history at this 
examination.)  The examiner noted documentation of injuries to 
the right knee in 1957 and again in 1960.  Upon examination, the 
right knee was status post TKR.  In contrast, there were only 
mild degenerative changes in the left knee.  The examiner also 
reviewed the August 1997 treatment records for the right knee.  

The August 2009 VA examiner ultimately opined it was not at least 
as likely as not that the Veteran's right knee disorder had its 
origin in service.  However, he relied for this opinion on an 
inaccurate factual basis.  Specifically, he relied upon the 
above-noted erroneous recordation on the August 1997 X-ray report 
of a self-reported four-year history of on-and-off right knee 
pain, to support the conclusion that the Veteran did not have an 
ongoing right knee disorder from service up until that documented 
treatment in August 1997.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a medical opinion based on 
an inaccurate factual premise is not probative.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Thus, this medical opinion cannot 
serve as evidence weighing against the Veteran's claim.  



The obtained July 2008 medical opinion letter by D.T., M.D., 
ultimately cannot by itself serve to support the claim, because 
the opinion is too much in the nature of possibility rather than 
probability to provide the requisite level of support.  Both 
Federal regulation and case law preclude granting service 
connection predicated on a resort to speculation or remote 
possibility.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish medical nexus); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or may 
not" be related to service is too speculative to establish any 
such relationship); 38 C.F.R. § 3.102 (reasonable doubt does not 
include resort to speculation or remote possibility).

That said, the Board does not here find that the opinion letter 
of D.T. provides no support, since it appears clear to the Board 
that the intent of the letter was to inform that, based upon the 
history provided, the arthritis of the right knee was a possible 
result, at least in part, of the repeated sprains to the right 
knee suffered in service with any associated permanent injury to 
that joint in service.  This is not in the nature of "pure 
speculation" or "remote possibility," but rather in the nature 
of definite possibility, or possibility tending to make the 
asserted outcome more, rather than less, likely.  Such definite 
possibility may serve as some support for the claimed 
association, if not sufficient support by itself to allow the 
Board to conclude in favor of that association.  Id.

The Board finds it notable that the Veteran did not submit his 
claim until October 2006, some 32 years after his service career 
ended.  However, the Veteran also did not submitt any other 
claims prior to that date, and he then filed claims for four 
disabilities: a right knee disorder, hypertension, tinnitus, and 
bilateral hearing loss.  The other three claimed disabilities 
were granted service connection by the RO based on clear 
documentation of their onset in service.  What is thus notable is 
the fact that the Veteran claimed four disabilities, with none 
apparently in the nature of a specious claim without a firm basis 
in disease or injury present in service.  This clear presentation 
of an honest intent to claim only those benefits to which he 
appeared entitled based on their origin in service, weighs 
strongly in support of the Veteran's credibility with respect to 
his assertions supportive of the current claim.  

The presence of significant disability in the right knee and only 
limited disability in the left knee also lends support for the 
proposition that the Veteran's right knee disability originated, 
at least in part, with repeated injuries in service.  As the 
Veteran has pointed out, his comparatively healthy left knee did 
not suffer repeated injuries, including in service.  In addition, 
while the August 2009 VA examiner ultimately arrived at a 
negative opinion based on erroneous facts, that examiner did note 
that the Veteran's narrative of initial injuries in service and 
problems with the knee on an ongoing basis thereafter was 
"reasonable."  Thus, but for the erroneous reliance on 
erroneous facts in an X-ray record in 1997, it appears likely 
that the September 2009 VA examiner might have given an 
affirmative opinion of a causal relationship to service, or at 
least one of an ongoing disability from service to the present.  
Thus, the objective medical evidence supports and lends 
credibility to the Veteran's assertions of ongoing right knee 
disability dating from in-service injuries.  

Given the Veteran's credible narrative of self-treatment for the 
knee following recurrent injuries in service and after service, 
and his entirely believable narrative of receiving treatment at 
times for the knee at a work facility for which records are no 
longer available, the Board finds entirely credible and 
ultimately uncontradicted by the balance of the cognizable 
evidence of record the Veteran's cognizable assertions of a 
history of ongoing right knee difficulties from service and 
continuing up to the present.  

Upon a careful weighing of all the evidence of record, and 
relying on the credibility of the Veteran's statements, 
supporting medical evidence, and the absence of significant 
contrary evidence, the Board concludes that the Veteran's right 
knee disorder originated in service, based on continuity of 
symptomatology of that disorder from service to the present.  
38 C.F.R. § 3.303.  




ORDER

Service connection for a right knee disorder, status post total 
knee replacement, is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


